Case 4:19-cv-04138-KES Document 22 Filed 04/29/20 Page 1 of 16 PageID #: 233




                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


METABANK, doing business as Meta                  4:19-CV-04138-KES
Payment Systems,

                   Plaintiff,
                                           ORDER GRANTING DEFENDANT’S
      vs.                                   MOTION TO TRANSFER VENUE
                                               AND DENYING AS MOOT
CONDUENT BUSINESS SERVICES,                PLAINTIFF’S MOTION TO COMPEL
LLC, formerly known as Xerox
Business Services, LLC,

                   Defendant.


      Plaintiff, MetaBank, doing business as Meta Payment Systems, filed this

action against Conduent Business Services, LLC, formerly known as Xerox

Business Services, LLC, alleging breach of contract and seeking declaratory

judgment. 1 Docket 1. Conduent moves to dismiss or transfer venue to the

Northern District of Texas. Docket 5. MetaBank opposes the motion. Docket 9.

MetaBank filed a motion to compel discovery. Docket 16. Conduent opposes

the motion to compel. Docket 19. For the reasons below, the court grants

Conduent’s motion to dismiss and denies as moot MetaBank’s motion to

compel.




1 While Conduent is the party named in this lawsuit, the court refers to the
defendant as Xerox Business Services in discussion of the facts and law to
remain consistent with the contracts at issue and the parties’ briefs.
Case 4:19-cv-04138-KES Document 22 Filed 04/29/20 Page 2 of 16 PageID #: 234




                                     FACTS

      MetaBank is a federally chartered savings bank with its principal place of

business in Sioux Falls, South Dakota. Docket 1 ¶ 1. Conduent Business

Services, formerly Xerox Business Services, is a Delaware limited liability

company with offices in Kentucky. Id. ¶ 2. Conduent wholly owns Xerox Card

Services. Id. ¶ 6. MetaBank and Xerox Card Services entered into a servicing

agreement on April 7, 2016. Id. ¶ 7; see Docket 6-1. Under the servicing

agreement, MetaBank agreed to act as the issuing bank for prepaid credit card

programs managed, marketed, promoted, and serviced by Xerox Card Services.

Docket 1 ¶ 8. Xerox Card Services owes monthly fees to MetaBank for the

duration of the servicing agreement. Id. ¶ 9. The fees vary depending on

prepaid card transaction volumes, with minimum fees ranging from $50,000 to

$100,000 per month. Id.

      The servicing agreement contains a choice of law clause that states that

any issues not preempted by federal law are governed by the laws of the State

of South Dakota. Docket 6-1 at 48. The servicing agreement also provides that

“[f]or actions brought by either party, the venue shall be in the State of Texas.”

Id.

      On April 7, 2016, the same date that Xerox Card Services and MetaBank

executed the servicing agreement, MetaBank and Xerox Business Services, the

parent company of Xerox Card Services, executed a guaranty agreement.

Docket 1 ¶ 16; see Docket 6-2. Under the guaranty, Xerox Business Services

unconditionally and irrevocably guaranteed Xerox Card Services’ performance


                                        2
Case 4:19-cv-04138-KES Document 22 Filed 04/29/20 Page 3 of 16 PageID #: 235




of all its obligations under the servicing agreement. Docket 1 ¶ 17. The

guaranty provides that “[MetaBank] need not take any action against [Xerox

Card Services] . . . before proceeding against [Xerox Business Services].” Docket

6-2 at 2. The guaranty also states that “the execution and delivery of [the

guaranty] by [Xerox Business Services] [was] a material inducement to

MetaBank to enter into the [servicing agreement].” Id. at 1.

      The guaranty contains a choice-of-law clause stating that it “shall be

construed in accordance with and governed by the laws of the state of New

York, without regard to conflict of laws provisions thereof.” Docket 6-2 at 2.

The guaranty does not contain a forum selection clause. See id.

      Xerox Card Services made a business decision not to launch the prepaid

card programs outlined in the servicing agreement. Docket 1 ¶ 10. MetaBank

alleges that it performed under the contract. Id. Xerox Card Services paid

MetaBank the required monthly minimum through February 2019 but ceased

payment from March 2019 on. Id. ¶¶ 11-12. Xerox Card Services stated it does

not intend to pay fees currently outstanding or any fees in the future. Id. ¶ 13.

According to MetaBank, Xerox Business Services owes it approximately $3.9

million under the guaranty. Id. ¶ 24.

      MetaBank provided notice to Xerox Business Services that it intended to

pursue remedies against Xerox Business Services under the guaranty. Id. ¶ 21.

MetaBank commenced suit against Xerox Business Services under the

guaranty in the District of South Dakota. Id. ¶ 26; see Docket 1.




                                        3
Case 4:19-cv-04138-KES Document 22 Filed 04/29/20 Page 4 of 16 PageID #: 236




                                   DISCUSSION

      Xerox Business Services argues that this case should be dismissed under

Federal Rule of Civil Procedure 12(b)(3) under the doctrine of forum non

conveniens, or alternatively, transferred to the Northern District of Texas,

Dallas Division, under 28 U.S.C. § 1404(a). Docket 5. Xerox Business Services

argues that the servicing agreement and guaranty should be read together and

that the forum selection clause in the servicing agreement applies to suits

under the guaranty. Docket 6 at 3-8. Metabank contends that the two

contracts are separate and the forum selection clause in the servicing

agreement does not apply to this suit under the guaranty. Docket 9 at 2.

I.    Whether the Servicing Agreement’s Forum Selection Clause Applies
      to Suits under the Guaranty

      “A district court sitting in diversity applies the law, including the choice-

of-law rules, of the state in which it sits.” Prudential Ins. Co. of Am. v. Kamrath,

475 F.3d 920, 924 (8th Cir. 2007) (citing Klaxon Co. v. Stentor Elec. Mfg. Co.,

313 U.S. 487, 496 (1941)). South Dakota is the forum state and its choice-of-

law rules are applied. See Allianz Ins. Co. of Can. v. Sanftleben, 454 F.3d 853,

855 (8th Cir. 2006). “Before applying the forum state’s choice-of-law rules,

however, a trial court must first determine whether a conflict exists.” Kamrath,

475 F.3d at 924.

      Under the guaranty, New York law would apply. Docket 6-2 at 2. Under

the servicing agreement, South Dakota law would apply. Docket 6-1 at 48.

MetaBank asserts that New York law applies per the guaranty’s choice of law

provision, and that under New York law, the two contracts should be read
                                         4
Case 4:19-cv-04138-KES Document 22 Filed 04/29/20 Page 5 of 16 PageID #: 237




separately. Docket 9 at 2 n.1. Xerox Business Services argues that no conflict

exists because the guaranty and servicing agreement should be read together

under both New York and South Dakota law. Docket 14 at 3. Thus, the court

first looks to whether the two contracts would be read together under South

Dakota and New York law to determine whether a conflict exists.

      A.    South Dakota Law

      In South Dakota, “[a]ll writings that are executed together as part of a

single transaction are to be interpreted together.” Baker v. Wilburn, 456 N.W.2d

304, 306 (S.D. 1990). “Generally, when two or more instruments are executed

at the same time by the same parties, for the same purpose and as part of the

same transaction, the court must consider and construe the instruments as

one contract.” GMS, Inc. v. Deadwood Social Club, Inc., 333 N.W.2d 442, 444

(S.D. 1983). “[I]t is not critical whether the documents were executed at exactly

the same time or whether the parties to each agreement were identical.” Baker,

456 N.W.2d at 306. “Where several writings are connected by internal

references to each other, even if they . . . were not among all of the same

parties, they will constitute a single contract as long as they involve the same

subject matter and prove to be parts of an entire transaction.” Id. (internal

quotation omitted).

      South Dakota courts consider numerous factors in determining whether

two contracts must be interpreted together, including whether one contract

was an inducement for a party to enter the other. See Kramer v. William F.

Murphy Self-Declaration of Trust, 816 N.W.2d 813, 815 (S.D. 2012) (“[H]inging


                                        5
Case 4:19-cv-04138-KES Document 22 Filed 04/29/20 Page 6 of 16 PageID #: 238




one contract upon the execution of another contract . . . heightens the need for

joint interpretation.” (alteration in original) (quoting Dakota Gasification Co. v.

Nat. Gas Pipeline Co. of Am., 964 F.2d 732, 735 (8th Cir. 1992))); Baker, 456

N.W.2d at 306 (considering a party’s attorney’s testimony that his clients would

not have entered one contract if a corresponding partnership dissolution

agreement was not completed in finding that the two agreements should be

read together). Courts also consider whether contracts were executed on the

same day and whether one contract references another. See Kramer, 816

N.W.2d at 815-16. Such factors evince whether two contracts “ ‘represent

successive steps’ ” in the same transaction and thus, whether the parties

intended them to be read as one. Id. at 816 (quoting Dakota Gasification Co.,

964 F.2d at 734-35).

      When two contracts are read together, a forum selection clause in one

contract will apply to suits under the other contract when the second contract

does not contain a forum selection clause. See id. at 816-17 (finding that a

forum selection clause in a promissory note and balloon note governed suits

under a disbursement agreement, because the agreements were to be read

together); see also Dakota Gasification Co., 964 F.2d at 736 (interpreting North

Dakota law to apply a forum selection clause in an affiliates agreement to suits

under a guaranty agreement executed as part of the same transaction).

      Here, the guaranty and service agreement were both executed on April 7,

2016. Docket 1 ¶¶ 7, 16; see Docket 6-1, Docket 6-2. The servicing agreement

states that it is governed by the law of South Dakota on all matters not


                                         6
Case 4:19-cv-04138-KES Document 22 Filed 04/29/20 Page 7 of 16 PageID #: 239




preempted by federal law. Docket 6-1 at 48. The guaranty is governed by New

York law. Docket 6-2 at 2. And the guaranty states that “the execution and

delivery of [the guaranty] by [Xerox Business Services] [was] a material

inducement to MetaBank to enter into the [servicing agreement].” Docket 6-2 at

1. The guaranty also states that “[MetaBank] entered into the Contract with

[Xerox Card Services] in reliance upon” the guaranty. Id. It further states that

“it is expressly understood and agreed that all conditions, limitations,

exclusions, adjustments, and remedies applicable to [Xerox Card Services’]

obligations with respect to the [servicing agreement], shall likewise be

applicable to any determination of any obligations of [Xerox Business Services]

under” the guaranty. Id. The servicing agreement was signed by Brian Walsh in

his capacity as Executive Vice President and CEO of Xerox Card Services.

Docket 6-1 at 52. The guaranty was signed by Brian Walsh in his capacity as

Chief Financial Officer of Xerox Card Services. Docket 6-2 at 3.

      Like the contracts at issue in Kramer, the guaranty was an inducement

for the parties to enter into the servicing agreement. See Kramer, 816 N.W.2d

at 816-17. The contracts were executed on the same day, like those in Kramer.

Id. at 815. And, like the contracts in Kramer, the guaranty references the

servicing agreement. Id. at 816. While the parties are not identical, Brian Walsh

signed both agreements on behalf of Xerox Card Services and its parent

company, Xerox Business Services. Docket 6-1 at 52; Docket 6-2 at 3. The

guaranty has no meaning outside the context of the servicing agreement, and

the parties would not have entered into the servicing agreement absent the


                                        7
Case 4:19-cv-04138-KES Document 22 Filed 04/29/20 Page 8 of 16 PageID #: 240




guaranty. This shows that the two contracts “ ‘represent successive steps’ ” in

the same transaction and thus, that the parties intended them to be read as

one. Kramer, 816 N.W.2d at 816 (quoting Dakota Gasification Co., 964 F.2d at

734-35). Thus, the two contracts should be read together under South Dakota

law. Like the contracts in Kramer, the forum selection clause in the servicing

agreement should apply to suits under the guaranty. Under South Dakota law,

the forum selection clause in the servicing agreement would apply to this suit

that was initiated under the guaranty.

      B.    New York Law

      Under New York law, “generally, documents executed at about the same

time and covering the same subject matter are to be interpreted together, even

if one does not incorporate the terms of the other by reference . . . .” Oak Rock

Fin., LLC v. Rodriguez, 50 N.Y.S.3d 108, 111 (N.Y. App. Div. 2017) (internal

quotation omitted); see also Nau v. Vulcan Rail & Const. Co., 36 N.E.2d 106,

110 (N.Y. 1941) (where three contracts were executed at substantially the same

time, relating to the same subject matter, and referenced one another, the

contracts were to be read together as one).

      While the parties do not point to, and the court cannot identify, any

rulings of New York’s highest state court addressing the issue, New York state

courts of appeals and federal courts interpreting New York law have found that

where a guaranty does not contain a forum selection clause, but the underlying

agreement does, the underlying agreement’s forum selection clause applies to

suits under the guaranty. See Ameritrust Co. Nat’l Ass’n v. Chanslor, 803 F.


                                         8
Case 4:19-cv-04138-KES Document 22 Filed 04/29/20 Page 9 of 16 PageID #: 241




Supp. 893, 896 (S.D.N.Y. 1992) (applying a forum selection clause in an

underlying contract to suits under a guaranty because “under the law of New

York, ‘where two or more written instruments between the same parties

concerning the same subject matter are contemporaneously executed, they will

be read and interpreted together.’ ” (quoting Liamuiga Tours v. Travel

Impressions, Ltd., 617 F. Supp. 920, 927 (E.D.N.Y. 1985))); Faberge USA, Inc. v.

Ceramic Glaze, Inc., 1998 WL 31853, *3 (S.D.N.Y. Mar. 28, 1988) (“[T]he

guarantee not only specifically guarantees the full performance of all terms of

the contract—forum selection not excluded—but also expressly states that the

guarantee itself is an inducement . . . As a guarantor of an agreement

containing a New York choice of forum clause, [defendant] is subject to this

forum as well.”); Oak Rock Fin., 50 N.Y.S.3d at 110-11 (guarantor was bound

by New York forum selection clause in loan agreement, even though guaranty

did not reference loan agreement or contain a New York forum selection clause

and the underlying loan agreement was executed by plaintiff and a third-party

because they were executed close in time and related to the same subject

matter); Brax Capital Group, LLC v. WinWin Gaming, Inc., 922 N.Y.S.2d 43, 44

(N.Y. App. Div. 2011) (upholding personal jurisdiction over a defendant in a

suit under a guaranty based in part on a forum selection clause underlying the

guaranty, even though the guaranty itself had no forum selection clause

because the two contracts were “executed at about the same time and covering

the same subject matter”).




                                        9
Case 4:19-cv-04138-KES Document 22 Filed 04/29/20 Page 10 of 16 PageID #: 242




      MetaBank relies on National Union Fire Insurance Co. v. Robert

Christopher Associates to assert that New York law considers a guaranty to be

distinct from the contract that it indemnifies, even when the contracts are

executed contemporaneously. 691 N.Y.S.2d 35, 40 (N.Y. App. Div. 1999). There,

promissory notes guaranteed via bond by the plaintiff and indemnification

agreements entered into by the plaintiff and defendant, each had forum

selection clauses designating Pennsylvania and New York, respectively, as the

appropriate forums for suits brought under the agreements. Id. at 37. The

plaintiff then commenced suit under the indemnification agreements. Id. at 38.

The court rejected the defendants’ argument that the forum selection clause in

the notes should control over the contrary provision in the indemnification

agreements. Id. The court emphasized that “the plaintiff’s involvement in the

subject transaction [was] peripheral” and that the “[p]laintiff was merely the

guarantor of payment” for the underlying notes. Id. at 40 (internal quotation

omitted).

      Here, unlike in National Union, the two agreements at issue do not have

conflicting forum selection clauses because the guaranty does not have a forum

selection clause. See Docket 6-2 at 2. Each agreement does have a different

choice of law clause—the guaranty is to be decided under New York law, and

the servicing agreement under South Dakota law. Docket 6-1 at 48; Docket 6-2

at 2. This, however, does not present the same conflicting result as two forum

selection clauses. The parties may have merely meant for each part of the

transaction to be decided under different governing law. Further, unlike the


                                       10
Case 4:19-cv-04138-KES Document 22 Filed 04/29/20 Page 11 of 16 PageID #: 243




plaintiff in National Union, Xerox Business Services executed the guaranty as

the parent company of Xerox Card Services, and the same individual signed

both agreements on behalf of the parties. Docket 6-1 at 52; Docket 6-2 at 3;

Docket 1 ¶ 16. This suggests more than the “peripheral” involvement that the

court in National Union found significant. Nat’l Union Fire Ins. Co., 691 N.Y.S.2d

at 40. And the guaranty is labeled “Parent Guaranty,” recognizing that Xerox

Business Services had a close relationship to Xerox Card Services. Docket 6-2

at 1. Finally, the National Union case was decided in 1999, and two appellate

division cases decided more recently found that the forum selection clause in

an underlying agreement controls in suits under a corresponding guaranty. See

Oak Rock Fin., LLC, 50 N.Y.S.3d at 108 (decided in 2017); Brax Capital Group,

LLC, 922 N.Y.S.2d at 44 (decided in 2011); Nat’l Union Fire Ins. Co., 691

N.Y.S.2d at 35 (decided in 1999). Thus, to the extent these cases do present

conflicting holdings, the court finds that the holdings of the more recent cases

are determinative here.

      Here, like in Oak Rock Financial, the parties executed two contracts

closely in time and related to the same subject matter. Docket 1 ¶ 16. The

parties intended for one contract to induce the other, and related parties signed

both agreements. Docket 6-2 at 1, 3; Docket 6-1 at 52; Docket 1 ¶ 16. Thus,

the court finds that under New York law, the “documents [were] executed at

about the same time and covering the same subject matter [and] are to be

interpreted together[.]” Oak Rock Fin., LLC, 50 N.Y.S.3d at 110 (internal




                                       11
Case 4:19-cv-04138-KES Document 22 Filed 04/29/20 Page 12 of 16 PageID #: 244




quotation omitted). The forum selection clause in the underlying servicing

agreement applies to suits initiated under the guaranty.

      C.    Whether a Conflict Exists

      “ ‘[W]here the laws of the two jurisdictions would produce the same

result on the particular issue presented, there is a false conflict, and the Court

should avoid the choice-of-law question.’ ” Ronnoco Coffee, LLC v. Westfeldt

Bros., Inc., 939 F.3d 914, 920 (8th Cir. 2019) (quoting Berg Chilling Sys., Inc. v.

Hull Corp., 435 F.3d 455, 462 (3rd Cir. 2006)); see also 19 Charles Alan Wright

& Arthur R. Miller, Federal Practice and Procedure § 4506 (3d ed. 2019)

(“[M]any federal courts have concluded that if the relevant states’ laws do not

conflict, a choice-of-law analysis is unnecessary and the court may apply the

forum state’s law.”).

      Here, as discussed above, the court finds that under both South Dakota

and New York law, the forum selection clause in the servicing agreement

applies to the guaranty. Because the laws in both jurisdictions would produce

the same result, the court will avoid deciding the choice-of-law question.

Ronnoco, 939 F.3d at 920. The court will next examine whether the forum

selection clause is enforceable.

II.   Whether the Action is Properly Dismissed under Rule 12(b)(3) or
      Transferred Under 28 U.S.C. § 1404(a)
      Enforcement, or not, of a contractual forum selection clause is a federal

court procedural matter governed by federal law. Fru-Con Const. Corp. v.

Controlled Air, Inc., 574 F.3d 527, 538 (8th Cir. 2009). Under federal law,

“forum selection clauses are prima facie valid and are enforced unless they are

                                        12
Case 4:19-cv-04138-KES Document 22 Filed 04/29/20 Page 13 of 16 PageID #: 245




unjust or unreasonable or invalid.” Servewell Plumbing, LLC v. Fed. Ins. Co.,

439 F.3d 786, 789 (8th Cir. 2006) (internal quotation omitted). The party

challenging the forum selection clause bears the “heavy burden of proof” to

avoid its enforcement. Id. (internal quotation omitted).

      MetaBank does not dispute the validity of the forum selection clause in

the servicing agreement, but rather relies on its argument that the forum

selection clause does not apply to the guaranty. See Docket 9. And while

MetaBank argues that South Dakota is the most convenient forum for

litigation, see id. at 5-7, when a party moves to transfer venue under a valid

forum selection clause, “a district court should transfer the case unless

extraordinary circumstances unrelated to the convenience of the parties clearly

disfavor a transfer.” Atl. Marine Const. Co. v. U.S. Dist. Court for W. D. Tex., 571

U.S. 49, 52 (2013). “[A] party seeking to avoid his promise must demonstrate

that proceeding in the contractual forum will be so gravely difficult and

inconvenient that he will for all practical purposes be deprived of his day in

court.” Servewell, 439 F.3d at 790 (internal quotation omitted). MetaBank has

not made such a showing. Thus, the court next turns to the appropriate

enforcement of the clause.

      Typically, the appropriate way to enforce a forum selection clause is

through 28 U.S.C. 1404(a), not through a Rule 12(b)(3) motion to dismiss. Atl.

Marine, 571 U.S. at 52 (“[A] forum-selection clause may be enforced by a

motion to transfer under § 1404(a)[.]”). Atlantic Marine states that “the

appropriate way to enforce a forum-selection clause pointing to a state or


                                         13
Case 4:19-cv-04138-KES Document 22 Filed 04/29/20 Page 14 of 16 PageID #: 246




foreign forum is through the doctrine of forum non conveniens.” Id. at 60. But

when the transferee forum is within the federal court system, “Congress has

replaced the traditional remedy of outright dismissal with transfer.” Id.

      Xerox Business Services argues that because the forum selection clause

designates Texas as the chosen forum state, rather than a specific federal

district in Texas, Atlantic Marine dictates that dismissal under the doctrine of

forum non conveniens is appropriate. Docket 6 at 10. In support of this

assertion, Xerox Business Services points to Hisey v. Qualtek USA, LLC, an

unpublished Eleventh Circuit decision that found no error in a district court’s

decision to dismiss under forum non conveniens instead of to transfer a case

when the forum selection clause designated the state of Pennsylvania as the

appropriate forum. 753 F. App’x 698, 704 (11th Cir. 2018). But Atlantic Marine

does not address cases where either a state or federal forum would be

appropriate under the forum selection clause, as here. See Atl. Marine, 571

U.S. at 60.

      The Eighth Circuit has not directly addressed whether a district court

should dismiss or transfer a case when the agreed-upon forum may be either

state or federal court, as here. In In re Union Electric Company, the Eighth

Circuit, applying Atlantic Marine, denied a writ of prohibition and upheld a

district court’s transfer of jurisdiction to the Southern District of New York

under § 1404(a) when the forum selection clause designated New York as the

appropriate forum. 787 F.3d 903, 909-10 (8th Cir. 2015). The court finds this

approach more consistent with the policies outlined in Atlantic Marine than the


                                        14
Case 4:19-cv-04138-KES Document 22 Filed 04/29/20 Page 15 of 16 PageID #: 247




approach in Hisey. Atlantic Marine notes that “federal courts invoke forum non

conveniens in cases where the alternative forum is abroad, and perhaps in rare

instances where a state or territorial court serves litigational convenience best.”

571 U.S. at 60 (internal quotation and citation omitted).

      Here, the parties’ forum selection clause simply states that “[f]or actions

brought by either party, the venue shall be in the State of Texas.” Docket 6-1 at

48. The parties do not designate a specific state or federal court. Thus, based

on the language of the contract, they consent to litigation venued in either state

or federal court in Texas. The court finds that it is most appropriate to transfer

to the district requested by Xerox Business Services, the Northern District of

Texas, Dallas Division. Like in In re Union Electric, the court transfers the case

to a federal district court identified by the moving party within the area

specified in the parties’ contract. 787 F.3d at 909-10

                                  CONCLUSION

       The court finds that under the laws of either South Dakota or New York,

the forum selection clause in the parties’ servicing agreement applies to this

suit under the guaranty. Thus, the court transfers the action to a venue

allowed under the forum selection clause, the Northern District of Texas, Dallas

Division. It is

      ORDERED that Conduent Business Service’s motion to transfer (Docket

5) is granted. This action is transferred to the Northern District of Texas, Dallas

Division.




                                        15
Case 4:19-cv-04138-KES Document 22 Filed 04/29/20 Page 16 of 16 PageID #: 248




      IT IS FURTHER ORDERED that MetaBank’s motion to compel (Docket

16) is denied as moot.

      Dated April 29, 2020.

                                   BY THE COURT:


                                   /s/ Karen E. Schreier
                                   KAREN E. SCHREIER
                                   UNITED STATES DISTRICT JUDGE




                                     16
